Citation Nr: 0213178	
Decision Date: 09/30/02    Archive Date: 10/03/02	

DOCKET NO.  01-07 153	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran may be considered competent for 
Department of Veterans Affairs benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970, and from October 1973 to April 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.353 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently-
passed Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as they impact upon the adjudication of the 
veteran's current claim.  However, following a thorough 
review of the record, the Board is satisfied that the VA has 
met its "duty to assist" the veteran in the development of 
all facts pertinent to his claim.  This is to say that the VA 
has made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim, 
including the scheduling of a VA examination, and the 
obtaining of a medical opinion.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him mandated by the 
aforementioned legislation.

The veteran in this case seeks a declaration of competency 
for the purpose of disbursement of VA benefits.  In that 
regard, at the time of a VA field examination in March 1999, 
the veteran was able to state his listed diagnoses (i.e., 
schizophrenia and alcohol abuse), but denied that he had any 
problems.  Noted at the time of examination was that he 
sometimes ran out of money, and demanded that the person with 
whom he was living give him spending money.  Due to the 
veteran's history of alcohol abuse and nonpayment of rent, it 
was felt that he could not apply his funds to his needs "with 
prudence."

During an April 2000, a VA psychiatric examination, it was 
noted that the veteran was in receipt of a 10 percent 
evaluation for service-connected low back strain, as well as 
nonservice-connected pension benefits for schizophrenia.  
Additionally noted was that he had a history of chronic 
schizophrenia complicated by severe alcoholism.  On those 
occasions when the veteran was drinking, he did not take his 
medication, and his psychiatric condition became worse.  When 
questioned, he provided conflicting information.  He insisted 
that he had been taking his medication, when in fact he had 
not been doing so, at least during the early part of 2000, 
when he had four psychiatric hospital admissions.  In 
contrast to this factual information, he insisted that he had 
been completely sober for two years, until the time he "had a 
drink at his mother's funeral."  In the past, the veteran had 
been declared incompetent due to his alcohol excesses and the 
fact that he had not been taking his medication.  Reportedly, 
the veteran frequently ran out of money, with the result that 
he would often go after his landlord for part of his rent to 
spend on alcohol and other things.

Previous psychiatric examinations had resulted in a diagnosis 
of schizophrenia, as well as severe alcoholism.  The 
veteran's most recent admission was in September of 1999, at 
which time he received a Global Assessment of Functioning 
Score of 33.  When questioned, the veteran was unable to name 
his medications or their doses, and spoke of them in a 
"rather rambling and clearly inconsistent manner," suggestive 
of confusion.  The examiner was unable to verify that the 
veteran had been taking his prescribed medication.  The 
veteran had been regarded by a number of his physicians as 
showing alcohol-related dementia, possibly of the Wernicke's 
type.  Medically, the veteran had a history of a seizure 
disorder (for which he reportedly had also not taken his 
medication), as well as severe degenerative joint disease of 
both knees, peptic ulcer disease, and a fractured right 
tibia.

On mental status examination, the veteran was alert and well 
oriented, and appeared to be in good contact with the more 
routine and barest aspects of reality.  While he neither 
exhibited or espoused any ongoing psychotic symptoms, what 
were apparent were indications of cognitive dysfunction.  He 
took a very long time to name the current President, paused 
in trying to remember his predecessor's name.  He was 
completely unable to perform serial 7's, often losing his 
place, and forgetting what he was supposed to subtract.  He 
then offered obviously illogical and impossible answers, with 
no recognition that he was doing so.  He was highly concrete 
with regard to proverb interpretations and similarities.  
While he was able to accurately provide his date of birth, 
age, and Social Security number, he stated his year of birth 
(incorrectly) as 1945, and commented that he was really "only 
53 years old."  His conversation when discussing his current 
situation was vague, rambling, at times perseverative, and in 
certain respects completely irrelevant and disjointed.  There 
were very clear indications of dysfunction of more 
complicated thought processes.  His ability to express 
himself, given his short-term memory deficits and poor 
abstract conceptualization, made for almost an 
incomprehensible form of conversation.  At the time of 
examination, his mood was euthymic, and his affect well 
modulated and responsive.  However, insight and judgment were 
extremely impaired, both in terms of psychological denial and 
cognitive dysfunction.  Memory and intellect clearly showed 
signs of dementia of a mild to moderate type, which would 
become much more obvious and influential were he to be under 
the influence of alcohol.

The overall clinical impressions were those of schizophrenia 
by history, currently in good remission; severe alcohol 
dependence by history, currently active; and dementia, mild 
to moderate, most probably alcohol related, and possibly 
involving some confabulation along the lines of Wernicke's 
syndrome. 

In the opinion of the examiner, in addition to the veteran's 
history of schizophrenia, he was currently exhibiting 
alcohol-related signs of early brain damage of a mild to 
moderate intensity, further complicating his efforts to care 
for himself in a consistent and reliable manner.  He was 
clearly not exercising good judgment, and did not have the 
capability of caring for himself or his money in a logical, 
consistent, and reliable manner.  In the opinion of the 
examiner, the veteran's history was one of using alcohol to 
extreme excess, and then engaging in behavior which was 
inadvertently self destructive and devoid of any reasonable 
protection for his funds or security.  Under such 
circumstances, it was the examiner's opinion that the veteran 
should remain incompetent to manage his funds, and that his 
funds should continue to be controlled by a payee.  This was 
all the more the case in view of the veteran's dementia and 
cognitive decline.

Mental incompetency is defined by regulation as pertaining to 
a person "who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation."  
38 C.F.R. § 3.353(a) (2001).  Rating agencies are authorized 
to make official determinations of incompetency and 
competency for the purpose of existing laws, regulations, and 
VA instructions.  38 C.F.R. § 3.353(b) (2001).

There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract, or to manage his affairs, including the 
disbursement of funds without limitation, such doubt shall be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(2001); see also 38 C.F.R. § 3.102 (2001).  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
shall not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c) (2001).  
Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  38 C.F.R. § 3.353(c) (2001).

In the present case, at the time of a VA field examination in 
March 1999, it was the opinion of the examiner that the 
veteran was unable to apply his funds to his needs "with 
prudence."  As of the time of a VA psychiatric examination in 
April 2000, the veteran was observed to be suffering from 
various alcohol-related signs of early brain damage, further 
complicating his efforts to care for himself in a consistent 
and reliable manner.  Noted at the time was that the veteran 
was clearly not exercising good judgment, and that he did not 
have the capability of caring for himself or his money in a 
logical, consistent, and reliable manner.  Under such 
circumstances, it was the opinion of the examiner that the 
veteran should remain incompetent to manage his funds, and 
that his funds should continue to be controlled by a payee.

The Board is cognizant of the veteran's arguments regarding 
his ability to manage his own VA benefits.  Nonetheless, the 
clear weight of the evidence is to the effect that the 
veteran is, at present, incompetent to manage those benefits.  
Accordingly, his claim must be denied.



ORDER

The veteran is incompetent for Department of Veterans Affairs 
purposes, and the appeal is denied.



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

